DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior of the record fails to show or fairly suggest a lens assembly, comprising:
a second wheel coupled to the first body, the second wheel being configured to move the first body in an optical-axis direction,
wherein the first wheel and the second wheel are in contact with each other to roll, and
wherein the second wheel comprises a groove formed therein to allow a portion of the first wheel to be disposed therein, in combination with other claim limitations.
Claims 2, 4-7, 19-21 are allowed as being dependent from claim 1.

Regarding claim 9, the prior of the record fails to show or fairly suggest a lens assembly, comprising:
wherein the first mover comprises a first wheel and a second wheel, the first wheel and the second wheel being configured to move the first lens group along the rod, 
wherein the first wheel and the second wheel are in contact with each other to roll, and

wherein the second wheel comprises a groove formed therein to allow a portion of the first wheel to be disposed therein, in combination with other claim limitations.

Regarding claim 10, the prior art of the record fails to disclose a camera module, comprising:
a second wheel configured to move the third lens group in the optical-axis direction on the base, in combination with other claim limitations.
Claims 11-18 are allowed as being dependent from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        4/07/2022